Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 1 of 43




                       EXHIBIT
                         A
Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 2 of 43




       Bowyer et al
            v.
        Ducey et al

                                                                   1
                   Arizona Official Canvass Certification
                       Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 3 of 43




Gov. Ducey Ex. 1
                                                                                          2
Gov. Ducey and Sec. Hobbs Sign Cert. of Ascertainment
             Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 4 of 43




                                       Gov. Ducey Ex. 2
                                                                                3
    A Free and Fair Election
Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 5 of 43




                                                                   4
                         Nearly-Identical Cases Filed
                         Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 6 of 43




• Georgia
  Pearson v. Kemp, No.
  1:20-cv-04809-TCB
  (N.D. Ga.)

• Michigan
  King v. Whitmer, No.
  2:20-cv-13134 (E.D.
  Mich.)

• Wisconsin
  Feehan v. Wis.
  Elections Comm’n,
  No. 20-cv-1771-pp
  (E.D. Wis.)
                                                                                            5
 Michigan: King v. Whitmer
Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 7 of 43




                                                                   Page 2




                                                                            6
  Georgia: Pearson v. Kemp
Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 8 of 43




                                                                   7
                                     Georgia: Pearson v. Kemp
                                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 9 of 43




         •    “The relief that the plaintiffs seek this court cannot grant. They ask the court to
              order the secretary of state to decertify the election results as if such a mechanism
              even exists, and I find that it does not.”

         •    “Federal courts don’t entertain post-election conduct, excuse me, contests about
              vote-counting misconduct.”

         •    “In their Complaint, the Plaintiffs essentially ask the court for perhaps the most
              extraordinary relief ever sought in any federal court in connection with an election.
              They want this court to substitute its judgment for that of two and a half million
              Georgia voters who voted for Joe Biden - and this I am unwilling to do.”

         •    “The Plaintiffs waited too late to file their suit.”

Source: https://twitter.com/TheInsiderPaper/status/1335988370980352003,
        https://www.cnbc.com/2020/12/07/judge-dismisses-sidney-powell-lawsuit-challenging-trump-georgia-loss.html   8
                   Breathtaking Scope of Relief
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 10 of 43




Bowyer Complaint
                                                                                       9
“At Stake Is Faith in Our System of Free and Fair Elections”
               Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 11 of 43




       Ex. A
                                                                                   10
                This Court Should Dismiss the Case
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 12 of 43




1. Arizona Election Contest Is Exclusive Remedy
2. Eleventh Amendment
3. Standing
4. Mootness
5. Laches
6. Abstention
7. Pleading Standards – Rule 9 and Rule 12
                                                                                       11
                This Court Should Dismiss the Case
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 13 of 43




1. Arizona Election Contest Is Exclusive Remedy
2. Eleventh Amendment
3. Standing
4. Mootness
5. Laches
6. Abstention
7. Pleading Standards – Rule 9 and Rule 12
                                                                                       12
The Complaint Admits It Is Based on Arizona Law
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 14 of 43




Bowyer Complaint
                                                                                       13
              Violations of Arizona Election Law
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 15 of 43




Bowyer Complaint
                                                                                       14
  The Claims Here Belong In An Election Contest
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 16 of 43




Bowyer Complaint
                                                                                       15
            Count 1 – Electors/Elections Clause
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 17 of 43




                                                                   * * *




Bowyer Complaint
                                                                                       16
                                   Same Plaintiff
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 18 of 43




  Doc. 40, Ex. B




Bowyer Complaint
                                                                                       17
                     Relief Sought is The Same
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 19 of 43




  Doc. 40, Ex. B




Bowyer Complaint
                                                                                       18
        State Court Decision in Ward v. Jackson
                  Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 20 of 43




Ward v. Jackson
                                                                                      19
                Collateral Estoppel Applies Here
                  Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 21 of 43




• Same Plaintiff and Same Defendants

• Plaintiff Ward is Chair of AZ GOP and Appoints Electors
  Under §16-344

• Other Elector Plaintiffs in Privity with Ward, and Had
  Opportunity to Participate in Contest


                                                                                      20
                This Court Should Dismiss the Case
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 22 of 43




1. Arizona Election Contest Is Exclusive Remedy
2. Eleventh Amendment
3. Standing
4. Mootness
5. Laches
6. Abstention
7. Pleading Standards – Rule 9 and Rule 12
                                                                                       21
       Eleventh Amendment
Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 23 of 43




• Pennhurst: Eleventh Amendment Bars Relief
  Against State Officials Based on State Law—
  Even When Styled As Federal Claims
• No Connection Under Ex Parte Young Between
  Defendants and Factual Allegations
• Allegations of General Oversight Are
  Insufficient


                                                                    22
                This Court Should Dismiss the Case
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 24 of 43




1. Arizona Election Contest Is Exclusive Remedy
2. Eleventh Amendment
3. Standing
4. Mootness
5. Laches
6. Abstention
7. Pleading Standards – Rule 9 and Rule 12
                                                                                       23
No Standing Under Election/Electors Clause
       Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 25 of 43




       • “Plaintiffs lack standing to sue under the
         Elections and Electors Clauses”
           • King, Op. & Order, at *28-*30.

           • Bognet v. Sec’y of Commonwealth, No. 20-3214,
             2020 WL 6686120, at *19 (3d Cir. Nov. 13, 2020)




                                                                           24
   Counts 2-4 – Vote Dilution and “Ballot Fraud”
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 26 of 43




Bowyer Complaint
                                                                                       25
No Standing for Vote Dilution Claims
    Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 27 of 43




    By contrast, “no single voter is specifically disadvantaged”
    if a vote is counted improperly, even if the error might
    have a “mathematical impact on the final tally and thus
    on the proportional effect of every vote.” Bognet v. Sec’y
    Commonwealth of Pa., __ F.3d __, 2020 WL 6686120, at
    *12 (3d Cir. Nov. 13, 2020) (internal quotation marks
    omitted). Vote dilution in this context is a “paradigmatic
    generalized grievance that cannot support standing.” Id.
    (internal quotation marks omitted).
          Wood v. Raffensberger, — F.3d —, 2020 WL 7094866, at *12 (11th Cir., Dec. 5, 2020).


                                                                                            26
No Traceability or Redressability
  Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 28 of 43




 • No Traceability:
     Neither Plaintiffs’ “Conspiracy” Allegations Nor
     Allegations of State Law Violations Traceable to Gov.
     Ducey or Sec. Hobbs.



 • No Redressability:
     A Federal Court Has No Power to Order a “De-
     Certification.”

                                                                      27
                This Court Should Dismiss the Case
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 29 of 43




1. Arizona Election Contest Is Exclusive Remedy
2. Eleventh Amendment
3. Standing
4. Mootness
5. Laches
6. Abstention
7. Pleading Standards – Rule 9 and Rule 12
                                                                                       28
 Plaintiffs’ Claims Are Moot
Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 30 of 43




• The Ministerial Tasks of Canvassing and
  Certification Have Occurred
• A Federal Court Cannot Simply “Undo” Them
• Any Claim to “Undo” or “Decertify” Belongs in
  State Court Under State Law
• Wood: The court “cannot turn back the clock
  and create a world in which the 2020 election
  results are not certified.”
                                                                    29
                This Court Should Dismiss the Case
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 31 of 43




1. Arizona Election Contest Is Exclusive Remedy
2. Eleventh Amendment
3. Standing
4. Mootness
5. Laches
6. Abstention
7. Pleading Standards – Rule 9 and Rule 12
                                                                                       30
Laches Bars Plaintiffs’ Claims
Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 32 of 43




• Soules: Laches appropriate “lest the granting of
  post-election relief encourage sandbagging on
  the part of wily plaintiffs” and “the extremely
  disruptive effect of election invalidation and
  the havoc it wreaks upon local political
  continuity.”
• King: Plaintiffs “waited too long to knock on
  the Court’s door.”
• Plaintiffs Have Known For Months
• Plaintiffs’ Excuse is Based on State Law!
                                                                    31
                This Court Should Dismiss the Case
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 33 of 43




1. Arizona Election Contest Is Exclusive Remedy
2. Eleventh Amendment
3. Standing
4. Mootness
5. Laches
6. Abstention
7. Pleading Standards – Rule 9 and Rule 12
                                                                                       32
Pullman Abstention Applies
Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 34 of 43




1. The Conduct of Elections is a Quintessential
   State Activity.
2. Adjudication Can Be Avoided By Resolution of
   the State Issues.
3. Plaintiffs’ Argument Depends on a Decidedly
   Uncertain Assertion—That Arizona Law
   Requires Invalidation of Ballots in These
   Circumstances

                                                                    33
                This Court Should Dismiss the Case
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 35 of 43




1. Arizona Election Contest Is Exclusive Remedy
2. Eleventh Amendment
3. Standing
4. Mootness
5. Laches
6. Abstention
7. Pleading Standards – Rule 9 and Rule 12
                                                                                       34
 Plaintiffs Allege An Utterly Implausible “Fraud”
                   Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 36 of 43




Bowyer Complaint
                                                                                       35
                     Plaintiffs’ Claims Not Plausible
                         Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 37 of 43




                                              compromised
                                                 voting
                                                                                             thousands
  “foreign                                      machines
                                                                                             of election
interference
                                                                                              officials
by Iran and
   China”




                         Spider
                                                                                  “countries
Venezuela                                                                          such as
                                                                                   Serbia”



                                                 compromised                                               Arizona
               “rogue                              software
               actors”

                                                                                                                     36
Allegations Not Remotely Plausible Under Rule 12
          Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 38 of 43




          • Iqbal: Dismissal “where the well-pleaded facts
            do not permit the court to infer more than the
            mere possibility of misconduct.”
          • Plaintiffs Do Not Attempt to Show Connection
            Between Fraud and Any Change of Vote
          • Supposed “Experts” Have No Expertise and
            Their Opinions Have Fatal Methodological
            Flaws

                                                                              37
Federal Pleading Standards Apply in Federal Court
          Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 39 of 43




                                                                              38
Plaintiffs’ Claims Not Plausible
 Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 40 of 43




                                                                     39
Plaintiffs Cannot Satisfy Rule 9(b)
  Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 41 of 43




  • Rule 9(b) Requires Particularized Allegations of
    the Circumstances Constituting Fraud.

  • Plaintiffs Do Not Mention Any Fact to Support
    Their Fraud Claims

  • No First-Hand Allegations of Fraud

  • Expert Reports Are Wildly Implausible, Fatally
    Flawed, and Couched in Uncertainty

                                                                      40
“At Stake Is Faith in Our System of Free and Fair Elections”
               Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 42 of 43




       Ex. A
                                                                                   41
Gov. Ducey and Sec. Hobbs Sign Cert. of Ascertainment
             Case 2:20-cv-02321-DJH Document 79-1 Filed 12/08/20 Page 43 of 43




                                       Gov. Ducey Ex. 2
                                                                                 42
